Title: From Benjamin Franklin to Anne-Catherine de Ligniville Helvétius: Two Editions of “The Elysian Fields”, [c. 1 January 1780]
From: Franklin, Benjamin
To: Helvétius, Anne-Catherine de Ligniville d’Autricourt


For a letter of so ostensibly personal a nature, “The Elysian Fields” was widely circulated among the Auteuil circle and made public very quickly. Franklin himself, after presumably delivering to Madame Helvétius an autograph, printed two versions on his private press. We have no clues as to who, if anyone, helped him with the original (the draft of which is now lost), or who was responsible for the stylistic and grammatical improvements that were incorporated in the second printing. All we know is that both editions were issued from Passy and were included in the collection of bagatelles now in the Yale University Library. The other surviving set of bagatelles, owned by the Bibliothèque Nationale in Paris, includes only the corrected second edition.
Variant versions, differing slightly in wording and grammar from both of the Passy imprints, circulated around Paris as well. One of them ended up in the hands of the Baron Grimm, who published it in the Correspondance littéraire of April, 1780. Another, provided by Chamfort, made its way into J. Castéra’s collection of Franklin’s writings published in 1798. As for later reprintings by those closest to Franklin, it is curious that the abbé Morellet, who might have been expected to possess both of Franklin’s versions, quoted in his Mémoires the text of the first edition with idiosyncratic corrections of his own. So did William Temple Franklin, in the 1818 edition of his grandfather’s writings.
As the textual history must remain to some degree mysterious, so must Franklin’s intentions. Was this a genuine proposal of marriage, couched in terms facetious enough to allow for a gracious way out, or was it nothing more than a piece of light flirtation? The long-accepted theory that Franklin and Turgot were serious rivals for the widow’s hand, and that Mme Helvétius fled to the countryside in June, 1780, to escape the Doctor’s persistent proposals, has now been discredited. Yet there can be no question that this witty, gracious woman held a profound place in the Doctor’s affections, one that did not go unnoticed among their friends. Monsieur Brillon, in a letter to Philadelphia in December, 1785, quoted Madame Helvétius as bemoaning Franklin’s departure: “Ah, ce grand homme, ce pauvre cher homme, nous ne le verons plus.” His lapidary reply: “C’est bien votre faute, Madame.”
There is no doubt that, while in Paris, the Doctor seriously considered the thought of remaining in France for the rest of his life. He wrote as much to Congress in March, 1781, when offering his resignation. And when proposing to the Brillons, in mid-April of that year, a match between their older daughter and Temple, he pledged that, should such a union take place, he too would stay in Europe. Whether he ever privately hoped to combine residences with Madame Helvétius (as his household flies would propose in another bagatelle, the “Petition of the Flies”) may never be known. In the meantime, all of Paris savored his public declaration.
 
  [c. January 1, 1780]
I.
M. F——N A Madame H——s.
Chagriné de votre Resolution barbare, prononcée si positivement hier au soir, de rester seule pendant la vie en l’honneur de votre cher mari, je me retirois chez moi, tombois sur mon lit me croyant mort, & je me trouvois dans les Champs Elisées.
On m’a demandé si j’avois l’envie de voir quelques Personages particuliers. Menez-moi chez les Philosophes. —Il y en a deux qui demeurent ici près dans ce Jardin: Ils sont de trèsbons voisins, & très-Amis l’un de l’autre. —Qui sont ils? — Socrate & H****. —Je les estime prodigieusement tous les deux; mais faitez moi voir premierement H****, parce que j’entends un peu de François & pas un mot de Grecque. —Il m’a reçu avec beaucoup de courtoisie, m’ayant connu, disoit-il, dereputation il y a quelque temps. Il m’a demandé mille choses sur la Guerre, & sur l’état présent de la Religion, de la Liberté, & du Gouvernement en France. —Vous ne demandez rien donc de votre chere Amie Madame H*****; & cependant elle vous aime encore excessivement, & il n’y a qu’une heure que j’étois chez elle. Ah! dit il, vous me faites ressouvenir de mon ancienne Félicité. —Mais il faut l’oublier pour être heureux ici. Pendant plusieurs des premieres années, je n’ai pensé qu’à elle. Enfin je suis consolé. J’ai pris une autre Femme. — La plus semblable à elle que je pouvois trouver. Elle n’est pas, c’est vrai, tout-a-fait si belle, mais elle a autant de bon sens, un peu plus d’esprit, & elle m’aime infiniment. Son étude continuelle est de me plaire; & elle est sortie actuellement chercher le meilleur Nectar & Ambrosie pour me regaler ce soir; Restez avec moi & vous la verrez. J’apperçois, disois-je, que votre ancienne Amie est plus fidelle que vous: Car plusieurs bons Partis lui ont été offerts qu’elle a refusés tous. Je vous confesse que je l’ai aimée, moi, à la folie; mais elle étoit dure à mon egard, & m’a rejeté absolument pour l’amour de vous. Je vous plains, dit-il, de votre malheur; car vraiment c’est une bonne & belle femme & bien aimable. Mais, l’Abbé de la R****, & l’Abbé M****, ne sont ils pas encore quelquefois chez elle? Oui, assurement; car elle n’a pas perdu un seul de vos Amis. —Si vous aviez gagné l’Abbé M**** (avec le Caffé à la Crême) de parler pour vous, peutêtre vous auriez reussi; car il est Raisoneur subtil comme Duns Scotus ou St. Thomas; il met ses Arguments en si bon Ordre qu’ils deviennent presque irrésistibles. Aussi si l’Abbé de la R**** a été gagné (par quelque belle Edition d’un vieux Classique) à parler contre vous, cela auroit été mieux: car j’ai toujours observé, que quand il conseille quelque chose, elle a un penchant très-fort à faire le revers. —A ces mots entroit la nouvelle Madame H**** avec le Nectar: A l’instant je l’ai reconue être Madame F****, mon ancienne Amie Americaine. Je l’ai reclamée. Mais elle me disoit froidement, J’ai été votre bonne Femme quarante-neuf années & quatre Mois, presqu’un demi siecle; soyez content de cela. J’ai formé ici une nouvelle Connection, qui durera à l’Eternité.
Déplu de ce Refus de mon Euridice, je prenois tout de suite la Resolution de quitter ces Ombres ingrates, de revenir en ce bon Monde, revoir le Soleil & vous. Me voici! Vengeons nous.
 
II.
M. F——N A Madame H——s.
Chagrin de votre barbare Resolution, prononcée si positivement hier au Soir, de rester seule toute votre Vie en l’Honneur de votre cher Mari, je me retirai chez moi, je me jettai sur mon Lit, me croyant mort, & je me trouvai dans les Champs Elisées.
On me demanda si j’avois envie de voir quelques Personnages particuliers. Menez-moi chez les Philosophes. —Il y en a deux qui demeurent ici-près dans ce Jardin: ils sont de trèsbons Voisins, & très Amis l’un de l’autre. —Qui sont-ils? — Socrate & H****. —Je les estime prodigieusement tous les deux; mais faites-moi voir premierement H****, parce que j’entends un peu de François & pas un mot de Grec. Il me reçut avec beaucoup de Courtoisie; m’ayant connu, disoit-il, de Réputation il y avoit quelque Temps. Il me demanda mille Choses sur la Guerre, & sur l’Etat présent de la Religion, de la Liberté, & du Gouvernement en France. —Vous ne vous informez donc pas de votre chere Amie Madame H****; cependant elle vous aime encore excessivement, & il n’y a qu’une Heure que j’étoit chez elle. Ah! dit il, vous me faites ressouvenir de mon ancienne Félicité. —Mais il faut l’oublier pour être heureux ici. Pendant plusieurs des premieres Années, je n ai pensé qu’à elle. Enfin je suis consolé. J’ai pris une autre Femme. —La plus semblable à elle que je pouvois trouver. Elle n’est pas, il est vrai, tout-à-fait si belle, mais elle a autant de bon Sens, un peu plus d’Esprit, & elle m’aime infiniment. Son Etude continuelle est de me plaire; & elle est allée actuellement chercher le meilleur Nectar & la meilleure Ambrosie pour me regaler ce Soir; restez avec moi & vous la verrez. J’aperçois, dis-je, que votre ancienne Amie est plus fidelle que vous: caron Lui a offert plusieurs bons Partis qu’elle a refusés tous. Je vous confesse que je l’ai aimée, moi, à la Folie; mais elle étoit dure à mon Egard, & elle m’a rejetté absolument pour l’Amour de vous. Je vous plains, dit-il, de votre Malheur; car vraiment c’est une bonne & belle Femme & bien aimable. Mais l’Abbé de la R****, & l’Abbé M****, ne sont-ils pas encore quelquefois chez elle? Oui assurement; car elle n’a pas perdu un seul de vos Amis. —Si vous aviez engagé l’Abbé M**** (en lui donnant du Caffé à la Crême) à parler pour vous, peut-être vous auriez réussi; car il est Raisonneur subtil comme Duns Scotus ou St. Thomas; il met ses Argumens en si bon Ordre qu’ils deviennent presque irrésistibles; ou bien en faisant présent à l’Abbé de la R**** de quelque belle Edition d’un vieux Auteur Classique, vous auriez obtenu qu’il parlât contre vous; & cela auroit encore mieux réussi: car j’ai toujours observé, que, quand il conseille quelque Chose, elle a un Penchant très-fort à faire le contraire. —A ces Mots entra la nouvelle Madame H**** avec le Nectar: à l Instant je reconnus en elle Madame F****, mon ancienne Amie Américaine. Je la réclamai. Mais elle me dit froidement, j’ai été votre bonne Femme quarante-neuf Années & quatre Mois, presqu’un demi Siécle; soyez content de cela. J’ai formé ici une nouvelle Chaîne, qui durera l’Eternité.
Fâché de ce Refus de mon Euridice, je pris tout de suite la Resolution de quitter ces Ombres ingrates, de revenir en ce bon Monde, revoir le Soleil & vous. Me voici! Vengeons-nous.
